Citation Nr: 0732511	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-27 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
pension benefits in the calculated amount of $7,668.00. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1974 to 
January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO). 

In June 2007, the veteran appeared before the undersigned 
Veteran's Law Judge and testified regarding this matter.  A 
transcript is associated with the record.


FINDINGS OF FACT

1.   The amount of overpaid VA pension benefits is calculated 
as $7,668.00.

2.  Despite being previously told of his duty to report his 
receipt of any income from Social Security, the appellant was 
at fault in the creation of the overpayment of pension 
benefits since he did not promptly inform VA of his receipt 
of Social Security disability benefits.

3.  VA was not at fault in the creation of the overpayment of 
the pension benefits.

4. The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the appellant, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

5. Collection of that indebtedness would not defeat the 
purpose of the pension benefit program, or otherwise be 
inequitable. 




CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits, in the 
amount of $7,668.00, would not be against equity and good 
conscience. 38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 1.963, 1.965 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims. See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Background and Analysis 

The veteran was granted a nonservice-connected pension in a 
December 2004 rating decision effective in September 2004.  
The veteran began receiving Social Security benefits 
effective April 2005.  The veteran was specifically informed 
of his duty to notify VA right away of any change in his 
income, to include his receipt of Social Security benefits.

In this case, the appellant claims entitlement to waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $7,668.00.  The veteran does not dispute 
that an overpayment occurred.  He does maintain, however,  
that undue hardship would result if he were required to repay 
the overpayment. 

An April 2006 Committee decision denied the appellant's claim 
on grounds that he failed to notify VA when he began 
receiving Social Security benefits.  Specifically, the 
Committee indicated that fault on the part of appellant was 
found.  

VA law provides that recovery of overpayment of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience. 38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). The standard "Equity 
and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights. The decision reached should not be 
unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: 

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience. The record shows the appellant was at 
fault in the creation of the debt, in essence, for failure to 
properly report income. 

The Board finds that waiver of recovery would constitute 
unjust enrichment by creating an unfair gain to the appellant 
because he would be allowed to retain funds to which he was 
not entitled. The appellant was paid more than he was 
entitled under VA law because he failed to report his income. 

Although the appellant has submitted statements and financial 
status reports indicating limited income, the April 2006 
Committee found that financial hardship was not shown as the 
appellant was able to meet his current expenses with his 
Social Security income.  A June 2006 financial status report 
filed by the veteran indicated total living monthly expenses 
of $750.00  The veteran also appeared at a June 2007 Board 
hearing and testified he had no dependents, that he was not 
behind in any debts and was paying his monthly expenses plus 
repayment to VA.  

The Board finds that collection of the debt would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended.  There is no indication 
that the appellant's reliance on the overpaid benefits 
resulted in the appellant's relinquishment of a valuable 
right or the incurrence of a legal obligation. 

After weighing all the evidence of record, the Board finds 
that recovery of the overpayment would not be against equity 
and good conscience. The appellant's fault in the creation of 
the debt and his unjust enrichment outweigh any possible 
financial hardship that may result in the repayment.  Simply 
put, the United States Government is due to the same 
consideration that the appellant affords his other creditors, 
and the record does not show that he would be deprived of 
life's basic necessities if recovery was required through the 
payment of reasonable monthly installments.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). In this case, the 
preponderance of the evidence is against a waiver of the 
assessed overpayment.

The claim is denied. 


ORDER


Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $7,668.00 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


